Citation Nr: 1527261	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  09-45 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a fractured mandible.

2.  Entitlement to service connection for traumatic brain injury (TBI) due to a head injury.


REPRESENTATION

Appellant represented by:	Thomas K. Hagen, Attorney at Law


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The appellant served on active duty from July 1973 to July 1976.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the St. Paul, Minnesota RO.  By a rating action in December 2008, the RO denied the appellant's attempt to reopen a previously denied claim of entitlement to service connection for fractured mandible.  

On October 26, 2010, the appellant appeared and offered testimony at a hearing before the undersigned sitting at the RO.  A transcript of that hearing is of record.  At the hearing, the appellant submitted additional evidence for which he provided written waiver of RO review under 38 C.F.R. § 20.1304 (2014).  

In March 2011, the Board determined that new and material evidence had been received to reopen a claim for service connection for a fractured mandible; the Board remanded the underlying service connection issue for evidentiary development.  The Board also remanded the issue of service connection for a TBI for evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in September 2012.  

In an August 2013 decision, the Board denied the appellant's claims of entitlement to service connection for a fractured mandible and service connection for TBI due to a head injury.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  A Joint Motion for Partial Remand was submitted by the parties to the appeal in August 2014; and in September 2014, the Court issued an Order granting the Joint Motion for Remand and vacated the August 2013 Board decision with respect to its denial of service connection for a fractured mandible and TBI.  The matter was remanded to the Board for readjudication consistent with the motion.  


REMAND

In the September 2014 joint motion, the parties agreed that the Board erred by failing to ensure compliance with the March 2011 remand which had directed the agency of original jurisdiction (AOJ) to make attempts to obtain records of the appellant's injuries sustained during a May 1974 fight in a barracks in Germany.  The parties also agreed that the Board erred by not providing an adequate statement of the reasons and bases to support its decision.  In particular, the parties found that the Board offered a conclusory explanation for why it found that a second Line-of-Duty (LOD) finding was more persuasive than the first, especially given that the evidence was in relative equipoise and a formal LOD investigation was not made.  The parties stated that the Board's analysis was limited to the record before the Board, which contained only the two conflicting LOD determinations and statements obtained from appellant, his adversary in the fight, and a fellow soldier who witnessed the event.  

The parties acknowledge that the record contains two LOD determinations, one dated May 1974 and another dated September 1974.  Significantly, in a statement of medical examination and duty status (DA Form 2173), dated in May 1974, it was noted that the appellant suffered a fractured mandible as a result of a fight.  It was reported that he had been drinking and pestering a PFC D. for repayment of a loan.  Both individuals became agitated and the appellant grabbed the other service member by the head.  It was also reported that, while trying to get out, the other service member struck the appellant on the head an unknown number of times. That report shows that it was determined that the appellant's injury was considered to have been incurred in the line of duty.  However, a report of investigation, Line of Duty and Misconduct Status (DD Form 261), dated September 30, 1974, ultimately determined that the appellant sustained a fractured mandible as a result of fighting and that the injury was not sustained in the line of duty; rather, it was determined that his injuries were due to his own willful misconduct.  

The parties also noted that the record also contains three statements, two dated in September 1974 (statements of the appellant and other soldier involved in the fight) and another dated October 1974 (statement of a soldier who witnessed fight).  No other documents shed any light on the events of the fight.  Although the record shows that the Board attempted to obtain additional medical records in this matter pursuant to the remand order, there is no indication that any action was taken to obtain any additional documents pertaining to the fight "including any military police reports."  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that remand order confers on a claimant right to compliance with terms of order, and Board errs when it fails to comply with terms or explain why terms could not be fulfilled).  

Accordingly, on remand VA should make efforts to obtain additional documents, including military police reports or additional LOD determination documents that may shed light on the fight at issue in this case.  38 U.S.C. § 5013A(c).  Additionally, on remand the AOJ should address whether VA is obligated under 38 U.S.C. § 5103A(a) to obtain service personnel records of PFC D. (the other participant in the fight) insofar as they pertain to the fight at issue in this case, and if so, the Board should make attempts to obtain those records.  See VAOPGCPREC 5-2014.  (This direction comes specifically from the Court's determination in this matter.)

To ensure that VA has met its duty to assist and to ensure full compliance with due process requirements, the case is REMANDED for the following actions:

1.  The AOJ should contact the National Personnel Records Center (NPRC) and request a copy of the appellant's complete service personnel file.  A search should also be conducted for military police reports or commander-instigated investigation reports associated with the May 1974 incident.  Additionally, a search should also be conducted for any personnel records of PFC D. (the other participant in the fight) insofar as such records pertain to the May 1974 incident and insofar as a search of another person's records is deemed permissible under laws and regulations pertaining to privacy.  (Consultation with VA General Counsel who entered into the joint motion in this case may be required to determine the authority under the law to undertake such a search.  Presumably, General Counsel had such authority in mind or such a suggestion would not have been included in the joint motion.)  The results of such request, whether successful or unsuccessful, should be documented in the claims file, and the appellant informed of any negative results.  If the records are not obtainable, the AOJ should render a specific finding that further efforts to obtain such records would be futile.  

2.  Thereafter, the AOJ should readjudicate the appellant's claims of entitlement to service connection for a fractured mandible and TBI.  If any benefit sought remains denied, furnish the appellant and his attorney an SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

